Name: Commission Regulation (EEC) No 1527/90 of 6 June 1990 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 90 Official Journal of the European Communities No L 144/ 19 COMMISSION REGULATION (EEC) No 1527/90 of 6 June 1990 suspending advance fixing of the export refund for certain pigmeat products whereas such a measure has already been adopted for beef and veal and poultrymeat ; whereas as a consequence, in order to preclude applications for advance fixing of refunds for speculative ends, such advance fixing must be suspended forthwith until the application of that adjust ­ ment and no action must be taken in respect of applica ­ tions pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat f), as last amended by Regula ­ tion (EEC) No 1249/89 (2), Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 1077/90 (4); Whereas the circumstances currently applying in the German Democratic Republic and their effects on the market in that State make it necessary to adjust refunds ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products which are listed in the Annex to Regulation (EEC) No 1077/90 is hereby suspended from 7 to 11 June 1990 . Article 2 This Regulation shall enter into force on 7 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (J) OJ No L 129, 11 . 5. 1989, p . 12. 0 OJ No L 282, 1 . 11 . 1975, p. 39. 4) OJ No L 108, 28 . 4. 1990, p. 72.